DETAILED ACTION
Claims 1-23 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe, US PG Pub 2016/0042362 A1 (hereafter “Rowe).

Regarding claim 1, Rowe discloses a method comprising: 
receiving, at a server and from a device, a request to access the server, the server being associated with product or service available for sale or rent (¶0018); 
transmitting, from the server, an interactive interface to the device, the interactive interface enabling a user of the device to perform a function (¶¶0034 and 0045); 
receiving, via use of the interactive interface, data associated with the function (¶0046); 
transmitting, from the server, to the interactive interface, a request associated with the function (¶¶0046-0049); and 
receiving, at the server, from the interactive interface on the device, authorized data, wherein the authorized data for performing the function is received from one of a storage component associated with the interactive interface, the device or a network-based entity separate from the device (¶¶0030-0038 and 0055-0063).

Regarding claim 2, Rowe discloses the method of claim 1, wherein the authorized data comprises one of payment account data for the server to use to process a payment or a confirmation that the network-based entity processed the payment (¶¶0020-0030).

Regarding claim 3, Rowe discloses the method of claim 1, further comprising: transmitting the authorized data from the server to a payment processor (¶¶0046, 0052, and 0070-0073).

Regarding claim 4, Rowe discloses the method of claim 1, wherein the data received from the interactive interface on the device is received by one of a camera on the device, a sensor component on the device that detects an electrical signal transmitted from a tag on the product, and manually entered data associated with the function (¶¶0013, 0020, 0037, 0039, 0045, 0049, 0063, and 0076).

Regarding claim 5, Rowe discloses the method of claim 1, wherein the request is initiated from a universal resource locator entered into an input field (¶0022).

Regarding claim 6, Rowe discloses the method of claim 1, wherein the request is initiated via an automated process on the device that initiates a browser and navigates to the server without manual interaction by the user (¶¶0022-0025).

Regarding claim 7, Rowe discloses the method of claim 1, wherein the interactive interface accesses a camera on the device to receive the data (¶¶0013, 0039, and 0049).

Regarding claim 8, Rowe discloses the method of claim 7, wherein the camera on the device is used to take an image associated with the function, wherein data comprises the image and wherein the image is one of an image of a product and an image of a tag associated with the product (¶¶0039 and 0049).

Regarding claim 9, Rowe discloses the method of claim 1, wherein the authorized data comprises one or more of a one-time use token used by the server for process a payment, payment account data, address data, encrypted data, personal contact data, and a confirmation that the network-based entity processed the payment (¶¶0025 and 0031-0036).

Regarding claim 10, Rowe discloses the method of claim 1, wherein the interactive interface comprises one of graphical interface, a textual interface, an audible interface or a multimodal interface (¶0045).

Regarding claim 11, Rowe discloses the method of claim 1, wherein the receiving, at the server, the request is initiated automatically without manual intervention of the user by the device detecting an electrical signal from one of a product tag or a communication component in a store or online that automatically initiates a receipt of the interactive interface on the device (¶¶0037 and 0076).

Regarding claim 12, Rowe discloses the method of claim 1, wherein the interactive interface downloaded on the device from the server is computer code but not a full application that is later selectable via a graphical feature on the device (¶0045).

Regarding claim 13, Rowe discloses a method comprising: 
receiving at a user device a scan of a code (¶¶0014-0018); 
initiating on the device, based on the code, a communication with a server (¶0018); 
receiving, based on the communication and from the server, a download of a user interface, the download being independent of a full application stored on the user device (¶¶0034 and 0045); 
transmitting, via the software module, an identification, received from the user, of a function to perform in connection with the code (¶¶0046-0049); 
transmitting location data associated with the user device to the server (¶¶0021-0025); and 
transmitting authorized data to the server based on data retrieved from either the user device or a network entity (¶¶0054-0064).

Regarding claim 14, Rowe discloses the method of claim 13, wherein the function comprises one of a payment to purchase a product or a payment to rent an item (¶¶0030-0035).

Regarding claims 15-23, all of the limitations in claims 15-23 are closely parallel to the limitations of method claims 1-14, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature Spaid, Brian I., and Daniel J. Flint teaches the meaning of shopping experiences augmented by mobile internet devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625